Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered February 16, 2005, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
Defendant’s challenge to the prosecutor’s questioning of an alibi witness, which was the subject of an unrecorded bench conference, is unpreserved and we decline to review it in the interest of justice. Moreover, the issue is unreviewable (see People v Kinchen, 60 NY2d 772 [1983]), particularly with respect to the extent that the People established a foundation pursuant to People v Dawson (50 NY2d 311 [1980]). Were we to review this claim, we would find, to the extent the record permits review, that there was a proper foundation for the cross-examination at issue.
Defendant’s challenge to the court’s supplemental jury instruction is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur—Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.